Case 4:14-cr-20082-TGB-MJH ECF No. 131, PageID.3445 Filed 12/04/20 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                   4:14-CR-20082-TGB-MJH

                   Plaintiff,

       vs.                                 ORDER DENYING MOTION
                                           FOR IMMEDIATE RELEASE
 ROSCOE BENTON, III,

                   Defendant.


      Defendant Roscoe Benton, III has filed a Motion for Immediate

Release. ECF No. 130. This is a pro se filing and must be construed

liberally. Hahn v. Star Bank, 190 F.3d 708, 715 (6th Cir.1999). He

indicates that this is not meant to be a petition for a writ of habeas corpus

under 28 U.S.C. § 2241. ECF No. 130, PageID.3443 (“this is not a 2241”).

The motion references his fear of contracting COVID-19 while

incarcerated, the time left on his sentence, and a request for a

modification of his term of imprisonment through immediate release.

ECF No. 130 (“FBOP cannot protect inmates from catching this deadly

virus,” “with less than 13 months left on a 48 month sentence I ask that

this court grants me an immediately release”). Given this information,
the Court will treat this motion as requesting release under 18 U.S.C. §

3582(c)(1)(A)(i). Cf. United States v. Black, No. 2:12-CR-263-3, 2020 WL

2213892, at *2 (S.D. Ohio May 7, 2020). These are often called
                                      1
Case 4:14-cr-20082-TGB-MJH ECF No. 131, PageID.3446 Filed 12/04/20 Page 2 of 8




compassionate release motions, and they allow courts to modify a

defendant’s term of imprisonment.

      For now, because the Court has no way to know whether there is

any basis on which a § 3582(c)(1)(A)(i) release could be granted, the

motion will be denied without prejudice. This means Mr. Benton may file

his motion again provided that he include additional information

supporting his request which is specific and explains with sufficient

detail—such by providing medical records—why he believes he is eligible

for compassionate release. The reasons for this decision are explained

below.
      Courts may grant a motion for compassionate release and reduce a

defendant’s sentence only if the conditions laid out in 18 U.S.C. §

3582(c)(1)(A)(i) are met. This statute allows either the Bureau of Prisons
to make the motion or a defendant to do so on his or her own behalf. If a

defendant is going to make the motion, however, a court can only consider

it if the following two conditions are met:

      (1) The defendant must have “fully exhausted all administrative

           rights to appeal a failure of the Bureau of Prisons to bring a

           motion” on their behalf. U.S.C. § 3582(c)(1)(A). This means the
           defendant must first ask the warden of their facility to

           recommend a compassionate release motion for them. If the

           request is denied, the defendant must make any appeals that
           are allowed under Bureau of Prisons policy in order to “fully

                                      2
Case 4:14-cr-20082-TGB-MJH ECF No. 131, PageID.3447 Filed 12/04/20 Page 3 of 8




           exhaust” their rights of appeal. If the defendant’s request and

           all appeals are denied, this condition is met. Alternatively, this

           condition can be met if a defendant files a request with their

           warden and does not receive a response within thirty days.

           United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

      (2) The defendant must have “extraordinary and compelling

           reasons” to justify a reduction in their term of imprisonment.

           Recently, the Sixth Circuit Court of Appeals indicated that

           when a defendant files his or her own motion for compassionate

           release, judges have discretion to determine what counts as
           “extraordinary and compelling.” United States v. Jones, No. 20-

           3701, 2020 WL 6817488, at *9 (6th Cir. Nov. 20, 2020).

           However, there are several categories of extraordinary and
           compelling reasons laid out in United States Sentencing

           Commission Guidelines that would generally qualify. These

           reasons include serious medical concerns, the age of the
           defendant (if they are over sixty-five years old and meet certain

           other conditions), family circumstances, or other reasons. See

           generally United States Sentencing Commission, Guidelines

           Manual, § 1B1.13 (Nov. 2018), attached.

      Here, Mr. Benton has not provided any information as to whether

he has exhausted his administrative rights to appeal: it is unclear

whether he has asked his warden for compassionate release. He states

                                      3
Case 4:14-cr-20082-TGB-MJH ECF No. 131, PageID.3448 Filed 12/04/20 Page 4 of 8




that he “made an attempt to comply with FBOP policies” and “sent all

attempts that was made into this court.” ECF No. 130, PageID.3442-43.

But the record does not show any materials sent to the Court regarding

requests for release. He also indicates that he filed a request in the

District Court of New Jersey that was denied. Id. at PageID.3442.

Because this request was not to his warden, however, it would not satisfy

the exhaustion requirement.

      Mr. Benton has also not provided any information regarding the

key factor under (2) to be considered: his medical condition, medical

concerns, or other information that might qualify as “extraordinary and
compelling” circumstances. He needs to provide the Court with

information indicating that his health conditions are such that he is

particularly susceptible to the potentially dangerous consequences of
contracting COVID-19, or some other evidence showing that his

circumstances are “extraordinary and compelling.” While the Court

acknowledges Mr. Benton’s concerns regarding the spread of COVID-19

in Fort Dix, without such information, the Court has no way of

determining whether Mr. Benton meets the standard for granting

compassionate release.
      WHEREFORE, it is HEREBY ORDERED, that the Motion is

DENIED WITHOUT PREJUDICE. If Mr. Benton chooses to do so, he

can re-file his motion with a fuller explanation of his eligibility for



                                      4
Case 4:14-cr-20082-TGB-MJH ECF No. 131, PageID.3449 Filed 12/04/20 Page 5 of 8




compassionate release, and the Court will evaluate his request

accordingly.

      SO ORDERED, this 4th day of December, 2020.

                           BY THE COURT:


                            s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                      5
Case 4:14-cr-20082-TGB-MJH ECF No. 131, PageID.3450 Filed 12/04/20 Page 6 of 8

                                                                                                   §1B1.13


            from that guideline range. United States v. R.L.C., 503 U.S. 291 (1992). There-
            fore, a necessary step in ascertaining the maximum sentence that may be im-
            posed upon a juvenile delinquent is the determination of the guideline range
            that would be applicable to a similarly situated adult defendant.

     Historical   Effective November 1, 1993 (amendment 475).
       Note




§1B1.13. Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy
         Statement)

            Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
            § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose
            a term of supervised release with or without conditions that does not exceed the
            unserved portion of the original term of imprisonment) if, after considering the
            factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
            the court determines that—

            (1) (A) extraordinary and compelling reasons warrant the reduction; or

                  (B) the defendant (i) is at least 70 years old; and (ii) has served at least
                      30 years in prison pursuant to a sentence imposed under 18 U.S.C.
                      § 3559(c) for the offense or offenses for which the defendant is impris-
                      oned;

            (2) the defendant is not a danger to the safety of any other person or to the
                community, as provided in 18 U.S.C. § 3142(g); and

            (3) the reduction is consistent with this policy statement.

                                                    Commentary
Application Notes:

1.   Extraordinary and Compelling Reasons.—Provided the defendant meets the requirements
     of subdivision (2), extraordinary and compelling reasons exist under any of the circumstances set
     forth below:

     (A)    Medical Condition of the Defendant.—

            (i)   The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
                  with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability
                  of death within a specific time period) is not required. Examples include metastatic
                  solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
                  advanced dementia.




                                                                Guidelines Manual (November 1, 2018) ║ 47
Case 4:14-cr-20082-TGB-MJH ECF No. 131, PageID.3451 Filed 12/04/20 Page 7 of 8

§1B1.13


           (ii)   The defendant is—

                  (I)    suffering from a serious physical or medical condition,

                  (II)   suffering from a serious functional or cognitive impairment, or

                  (III) experiencing deteriorating physical or mental health because of the aging pro-
                        cess,

                  that substantially diminishes the ability of the defendant to provide self-care within
                  the environment of a correctional facility and from which he or she is not expected to
                  recover.

     (B)   Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is experiencing a
           serious deterioration in physical or mental health because of the aging process; and (iii) has
           served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

     (C)   Family Circumstances.—

           (i)    The death or incapacitation of the caregiver of the defendant’s minor child or minor
                  children.

           (ii)   The incapacitation of the defendant’s spouse or registered partner when the defendant
                  would be the only available caregiver for the spouse or registered partner.

     (D)   Other Reasons.—As determined by the Director of the Bureau of Prisons, there exists in
           the defendant’s case an extraordinary and compelling reason other than, or in combination
           with, the reasons described in subdivisions (A) through (C).

2.   Foreseeability of Extraordinary and Compelling Reasons.—For purposes of this policy
     statement, an extraordinary and compelling reason need not have been unforeseen at the time
     of sentencing in order to warrant a reduction in the term of imprisonment. Therefore, the fact
     that an extraordinary and compelling reason reasonably could have been known or anticipated
     by the sentencing court does not preclude consideration for a reduction under this policy state-
     ment.

3.   Rehabilitation of the Defendant.—Pursuant to 28 U.S.C. § 994(t), rehabilitation of the de-
     fendant is not, by itself, an extraordinary and compelling reason for purposes of this policy state-
     ment.

4.   Motion by the Director of the Bureau of Prisons.—A reduction under this policy statement
     may be granted only upon motion by the Director of the Bureau of Prisons pursuant to 18 U.S.C.
     § 3582(c)(1)(A). The Commission encourages the Director of the Bureau of Prisons to file such a
     motion if the defendant meets any of the circumstances set forth in Application Note 1. The court
     is in a unique position to determine whether the circumstances warrant a reduction (and, if so,
     the amount of reduction), after considering the factors set forth in 18 U.S.C. § 3553(a) and the
     criteria set forth in this policy statement, such as the defendant’s medical condition, the defend-
     ant’s family circumstances, and whether the defendant is a danger to the safety of any other
     person or to the community.

     This policy statement shall not be construed to confer upon the defendant any right not otherwise
     recognized in law.




48 ║ Guidelines Manual (November 1, 2018)
Case 4:14-cr-20082-TGB-MJH ECF No. 131, PageID.3452 Filed 12/04/20 Page 8 of 8

                                                                                                              §1B1.13


5.   Application of Subdivision (3).—Any reduction made pursuant to a motion by the Director of
     the Bureau of Prisons for the reasons set forth in subdivisions (1) and (2) is consistent with this
     policy statement.

Background: The Commission is required by 28 U.S.C. § 994(a)(2) to develop general policy state-
ments regarding application of the guidelines or other aspects of sentencing that in the view of the
Commission would further the purposes of sentencing (18 U.S.C. § 3553(a)(2)), including, among other
things, the appropriate use of the sentence modification provisions set forth in 18 U.S.C. § 3582(c). In
doing so, the Commission is authorized by 28 U.S.C. § 994(t) to “describe what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and
a list of specific examples.” This policy statement implements 28 U.S.C. § 994(a)(2) and (t).

                  Effective November 1, 2006 (amendment 683). Amended effective November 1, 2007 (amendment 698); No-
     Historical
                  vember 1, 2010 (amendment 746); November 1, 2016 (amendment 799); November 1, 2018 (amend-
       Note
                  ment 813).




                                                                     Guidelines Manual (November 1, 2018) ║ 49
